Case 1:21-mj-06111-UA Document4 Filed 07/27/21 Page 1of1

DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS

United States District Court
Southern District of New York

Mag, Dkt, No, 2 1-Mj-061 11 7/27/2021

USAO No, 20 18R01622

Date

The Government respectfully requests the Court to dismiss without prejudice the

¥ Complaint Removal! Proceedings in

United States v. US V Tyrell Murphy, a/kla "Fat Cat"

The Complaint/Rule 40 Affidavit was filed on 6/15/2021

Y US. Marshals please withdraw warrant

JULIANA MURRAY Distal signed by JULIANA MURRAY

Date: 2021.07.27 10:18:36 04°00"

ASSISTANT UNITED STATES ATTORNEY
(handwritten or digital signature)

(print name if signature handwritten)
SO ORDERED:

Dare: -]/T]20 UI p- AN

UNITED STATES MAGIST RATE JUDGE

 

Distribution: Court; U.S. Marshals; Pretrial Services; AUSA 2020.07.13
